DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 8-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 12/20/2021 with respect to Reibold only as applied to claims 1 and 15 have been fully considered but they are not persuasive.
Applicant argues that the device of Reibold does not disclose the required “bracket including an upper portion having a plurality of walls defining a channel”.  As can be seen in figure 5 of Reibold the members 54 and 56 comprise multiple components such as abutment bar (58 – a wall) and spacing angle bar (68 – at least a wall in addition to sleeve wall of 56).  Thus, Reibold teaches multiple walls for both the bracket upper portions (56, 58) defining channels.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reibold et al. (US 3,151.743) in view of Moser (US 6,381,762).
Regarding claim 1, Reibold et al. (hereafter “D1”) discloses a display (figure 1; title) configured to be coupled to a shelving structure (base 14, divider 24, upright 30), the display comprising: a bracket (48) including an upper portion (at tubular spacer sleeve 54 – col. 3, lines 1-3) having a plurality of walls defining a channel (in sleeve 54), the channel configured to receive a member (30) of the shelving structure to couple the bracket to the shelving structure (figure 5), and a mounting portion (at plate 60 and/or arms 70) extending below the upper portion (as seen in figure 5 – 54 extends above 60/70), the mounting portion configured to support a toilet seat assembly (52) via a fastener (bolts and nuts 78/79) secured to the mounting portion (col. 3, lines 27-35).  D1 does not disclose a lock member to secure the seat assembly.
Moser (hereafter “D2”) discloses a toilet seat quick release lock assembly (10) comprising a fastener (12a/b) attached to a bracket (plate 16 as shown or toilet bowl structure) and a quick release lock (anchor plate 20) such that the seat (30/32) can be removed without removal of the fastener (col. 2, lines 48-64).

Regarding claim 2, D1 as modified discloses wherein the mounting portion (at 60/70) is cantilevered from the upper portion (at 54) (figure 5 – D1).
Regarding claim 3, D1 as modified discloses wherein the lock member (from D2) abuts a front surface of the mounting portion (abuts top of 60), wherein the front surface includes an aperture (76), wherein the lock member includes a slot (23/25 – D2), and wherein the aperture and the slot are configured to receive the fastener such that a portion of the lock member is coupled between the front surface of the mounting portion and a head of the fastener (as in D2).
Regarding claim 4, D1 as modified discloses wherein the mounting portion (at 60/70) includes a front wall (top surface of 60) having the front surface and a rear wall (bottom surface of 60) spaced from the front wall, wherein the rear wall includes an aperture (76) in alignment with the aperture of the front wall, and wherein the aperture of the rear wall is configured to receive the fastener (from D2).
Regarding claim 5, D1 as modified discloses wherein the lock member includes a lip (at retaining sections 22, 24 – figure 2), wherein the lip is configured to overlap a hinge post of the toilet seat assembly when the lock member is in the first position (member 20 configured to adjust side to side about the fasteners, thereby covering the hinge post), and wherein the lip is 
Regarding claim 6, D1 as modified discloses wherein the lock member is a hooked shaped lock member (lock 20 of D2 can be considered to have a hook shape as the underside hooks under the fasteners – figure 2). 
Regarding claim 7, D1 as modified discloses a first lock member and second lock member (the two portions of 20 which engage the fasteners could each be considered a lock member), but does not show these two lock members to be independent from each other.  However, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device (from D2) to be two independently connected lock members to the toilet seat assembly as this would allow for use without a set fastener / hole spacing required to be known.  
Regarding claims 8-20, in addition to the discussions per claims 1-7, and for at least the purpose of meeting the limitation of “non-rotatably” coupled in claim 8, the mounting assembly of D1 that is configured to be hooked (ledge 94 could be hooked over back wall) onto the back wall (20) (topmost bracket 94/92 of figure 1) can be cited as the bracket and a mounting portion (at 98) cantilevered from the upper portion. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320.  The examiner can normally be reached on Monday - Friday 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK D HAWN/Primary Examiner, Art Unit 3631